
	

113 HR 2924 IH: Strict Standards and Accountability Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2924
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Marchant
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  that the Secretary of the Treasury follow certain procedures relating to status
		  applications of 501(c)(4) organizations.
	
	
		1.Short titleThis Act may be cited as the
			 Strict Standards and Accountability
			 Act.
		2.Certain
			 procedures relating to status applications of
			 501(c)(4) organizations
			(a)In
			 generalPart I of subchapter
			 F of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following:
				
					506.Procedures
				relating to applications of 501(c)(4)
				organizations
						(a)Initial
				noticeThe Secretary shall acknowledge in writing the receipt of
				an application to be treated as an organization described in section 501(c)(4)
				and exempt from tax under section 501(a) not later than 28 days after receipt
				of such application.
						(b)6
				monthsIn the case that the Secretary has not approved or denied
				such application after 6 months after the date of the acknowledgment specified
				in paragraph (1) the Secretary shall—
							(1)(A)inform the applicant in
				writing as to the status of its application,
								(B)enumerate reasons specific to the
				application for its delay, and
								(C)provide an approximate expectation of
				when a final decision may be made, and
								(2)consider such application under fast track
				procedures which the Secretary shall provide by regulation or other
				guidance.
							(c)1-Year
							(1)In
				generalIn the case that the Secretary has not approved or denied
				such application after 365 days after the date of the acknowledgment specified
				in paragraph (1), the Secretary shall—
								(A)inform the
				applicant in writing as to the status of its application, and
								(B)enumerate reasons specific to the
				application for its delay.
								(2)Notice to
				CongressIf the Secretary
				cannot make a decision before two months after 365 days from the date of the
				initial acknowledgment under subsection (a), the Secretary shall report during
				that time to the Chairpersons of the Committee on Ways and Means Committee and
				Senate Finance Committee on the extenuating circumstances of each such case
				that prevents timely determination thereof and provide the numerical amount of
				501(c)(4) applications pending for over 365
				days.
							.
			(b)Clerical
			 amendmentThe table of
			 sections for part I of subchapter F of chapter 1 of such Code is amended by
			 adding at the end the following new item:
				
					
						Sec. 506. Procedures relating to applications of
				501(c)(4)
				organizations.
					
					.
			(c)Effective
			 dateThe amendment made by this section shall apply to
			 applications submitted after the date of the enactment of this Act.
			
